DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the Applicant Argument, filed on 02/24/2022.
Claims 1, 9 and 17 have been amended.  Claims 1-24 are presented for examination, with claims 1, 9 and 17 being independent.
This action has been made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Applicant’s argument with regard to rejection of claims 1-30 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of claim 1 and all of the relevant factors with respect to the claim as a whole, it is directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: analyzing, comparing and initiating, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The patch system as recited, at a high level of generality, is understood as a generic computer components performing generic computer functions of analyzing, comparing, initiating data chunk.  Thus, this step is no more than mere instructions to apply the exception on a generic computer.  In addition, using a processor to analyzing, comparing, initiating data chunk has been well-understood, routine, conventional activity in the industry for many years.
Accordingly, these step do not impose any meaningful limits on practicing the abstract idea and thus does not add significantly more to the claimed invention.
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-24 are directed to the abstract idea for reducing fragmentation in patch system. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 
Claims 1, 9 and 17
The independent claims 1, 9 and 17 recite limitations of:
a) analyzing a data chunk fragmentation metric for the variable size data chunks in the patch system; 
b) comparing data chunk fragmentation metric of the variable sized data chunks in the patch system to a threshold; 
c) initiating data chunk coalescence when the fragmentation of the variable sized data chunks  exceeds the threshold. 
The limitations of analyzing, comparing and initiating, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim elements preclude the steps from practically being performed in the mind. Therefore, the claims fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, independent claims 9 and 17 recite additional elements – “a processor”,  “a memory”, “non-transitory instruction”, to perform the analyzing, comparing and initiating … steps. The additional elements as recited are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea; and thus, the claims are not patent eligible.

Claims 2-8, 10-16 and 18-24
The limitations as recited in claims 2-8, 10-16 and 18-24 are simply describe the concepts of reducing fragmentation in patch system.  The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept. Therefore, the claims 2-8, 10-16 and 18-24 are directed to abstract idea are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calkowski et al., US 2016/0359972 (hereinafter Calkowski).

Regarding claim 1, Calkowski discloses, a method for reducing fragmentation in patch system with variable sized data chunks comprising: 
a) analyzing a data chunk fragmentation metric for the variable size data chunks in the patch system (e.g.  When file content is modified or created, the Cross-File Differential Content Synchronization System (CDCSS) divides the file into chunks.  In the case where the chunk is already present in the local chunk index 104, the CDCSS generates reference information in the patch 110 that represents that chunk of the file. In the case where the chunk is not already present, the CDCSS stores the data content information for that chunk in the patch 110, Calkowski: [0023]-[0024], [0034]); 
b) comparing data chunk fragmentation metric of the variable sized data chunks in the patch system to a threshold (e.g.  Each segment of the patch is either a data record, which identifies that size and type of the data content contained therein or a reference record, which contains a tuple that indicates a unique file identifier (e.g., File ID or UUID) of the file that contains the data, version identifier, offset (e.g., a byte offset to the chunk of data in the referred to file), and a hash of the chunk [as threshold] (e.g., a SHA-256 hash). A recipient can use the hash to verify the retrieved data by computing the hash of retrieved data based upon the File ID and offset and comparing it to the stored hash value, Calkowski: [0036], [0064]); 
c) initiating data chunk coalescence when the fragmentation of the variable sized data chunks  exceeds the threshold (e.g. A recipient can use the hash to verify the retrieved data by computing the hash of retrieved data based upon the File ID and offset and comparing it to the stored hash value. If they are not the same, the recipient can detect an error in the patch or in the stored file. In this case the recipient (e.g., the server) can notify the client that uploaded the patch that it is incorrect, Calkowski: [0036]). 

Regarding claim 2, Calkowski further discloses, wherein said data chunk coalescence comprises; 
d) reading application data chunks (e.g. In block 708, the logic reads the data content from the patch and appends it to the end of the file portion generated thus far, and continues in block 713, Calkowski: [0062]); 
e) determining invalid application data chunks and reference locations for patch data chunks (e.g. In block 709, the logic determines whether (presumes that) the next patch segment is a reference (or an error) and proceeds to block 710. In block 710, the logic determines whether data in the referenced file has been located. If so, the logic continues in block 712, otherwise continues in block 711 to handle the error. Handling the error may include, for example, requesting data for a specific portion of the file, aborting the patch processing, or even requesting the whole file, Calkowski: [0063]); 
f) writing application data chunks to a new memory location (e.g. n block 713, the logic concatenates (appends) the processed patch segment to the patch being cached.  In embodiments in which a manifest is created while processing the patch (e.g., for future consumers), then a record is added to the manifest to correspond to the reference contained in the patch segment examined in block 709, Calkowski: [0066]) and writing patch data in place of the invalid application data chunks (e.g. in block 710 the logic retrieves the referred to data, computes its own hash value for the retrieved data, and then compares the computed hash to a hash value stored with the patch record that provided a reference to the data. In this manner, the logic is able to verify that the data found matches that specified by the patch. If not, the error is handled according to block 711 to handle the error, Calkowski: [0063]-[0064]). 

Regarding claim 3, Calkowski further discloses, wherein the application data and patch data is encrypted and compressed (e.g. a patch may be compressed or contain data content that is compressed, Calkowski: [0038]). 

Regarding claim 4, Calkowski further discloses, wherein metadata includes the location of invalid application data chunks and references locations for patch data chunks that replace the invalid application data chunks (e.g. The patch is a representation of the file content that includes new data for the portion of the file content that has changed (or cannot otherwise be located in another file) and references to locations of data that has not changed and is locatable elsewhere, Calkowski: [0015]). 

Regarding claim 5, Calkowski further discloses, decrypting and decompressing the application data chunks and patch data chunks and combining the decompressed application data chunks and patch data chunks before writing the application data and patch data to the new location in memory (e.g. The file assembler 514 is used to assemble the new or modified file as the patch is being processed. The file is assembled in the file gen workspace 516 by copying data directly from the patch to the new (or new version of a) file or by retrieving data from a file referenced by the patch according to the stored location information, size, etc., Calkowski: [0046]). 

Regarding claim 6, Calkowski further discloses, wherein the application data chunks and patch data chunks are compressed and encrypted into fixed sized blocks before being written to the new location in memory (e.g. a patch may be compressed or contain data content that is compressed, Calkowski: [0038]). 

Regarding claim 7, Calkowski further discloses, wherein the data fragmentation metric is a read bandwidth (e.g. the logic reads the data content from the patch, Calkowski: [0062]). 

Regarding claim 8, Calkowski further discloses, wherein analyzing a data chunk fragmentation metric includes using a model of application data stored on a client device (e.g.  in one embodiment the CDCSS synchronization solution provides a client-based index, Calkowski: Abstract, [0014]). 

Claims 9-16 recited a system for reducing fragmentation in patch system with variable sized data chunks comprising steps are similar to subject matter of claims 1-8.  Therefore claims 9-16 have been rejected by the same reasons as discussed in claims 1-8.

Claims 17-24 recite Non-transitory instructions embedded in a computer readable medium that when executed cause a computer to carry out the method reducing fragmentation in a patch system with variable sized data chunks comprising steps are similar to subject matter of claims 1-8.  Therefore claims 17-24 have been rejected by the same reasons as discussed in claims 1-8.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot.  New ground of rejection has been provided according to the amendment filed 02/24/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        



6/4/2022
/CECILE H VO/Examiner, Art Unit 2153